ORDER

PER CURIAM.
Defendant James Crismon appeals the judgment entered upon his convictions by a jury for two counts of possession of a vehicle with a defaced vehicle identification number, § 301.390, RSMo 1994. He was sentenced, in accordance with the jury’s assessment, to two consecutive one year terms of imprisonment and two $5,000 fines.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, set*805ting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).